Hart, J. (dissenting in part). The facts necessary to a proper understanding of the case are these. W. G. Pannell and his wife lived in Arkadelphia, Arkansas, and in 1897, without cause, the husband deserted his wife and their three minor children. Since that time .he has absented himself from her and the children. When he deserted her, he converted all of his available assets into cash and carried away about $1,000 in money. He left debts to the extent of $1,000. He also owned the lot in controversy on which was located a blacksmith’s shop. To prevent the lot from being sold for her husband’s debts, Mrs. Pannell paid .off his debts and took possession of the lot. She has had possession of it ever since. When he deserted his wife, W. G. Pannell left the State, and has contributed nothing to the support of his family since. In September, 1920, Pannell temporarily returned to Arkadelphia and sold the lot to Thos. N. Wilson for $500. He executed a quitclaim deed to Wilson. Wilson knew that Pannell and his wife had separated and were not living together when he purchased the lot. It is also inferable that he knew that Pannell had deserted her and the children. When Pan-nell deserted his wife, he went to Oklahoma City with another woman. The present value of the lot is estimated from $1,500 to $3,000. The lot in controversy is located on one of the business streets of Arkadelphia, and Wilson knew that Mrs. Pannell was in possession of it when he bought it.- Wilson brought this suit against Mrs. Pannell, alleging that she was claiming title to the lot without right; that her claim constituted a cloud upon his title, and asked that his title to the lot be quieted. Mrs. Pannell filed an answer and cross-complaint. She set up substantially the facts stated above and asked that a lien be declared against the lot for her support and alimony, including the taxes paid by her and the sum of $1,000 paid by her on her husband’s debts, and that the lot be sold to satisfy her lien. Tile court found the issues in favor of Mrs. Pan-nell. It was decreed that the plaintiff’s complaint be dismissed for want of equity, and there was a decree in her favor quieting and confirming the title in her. I am of. the opinion that the court was right in dismissing the complaint of the plaintiff, but also believe that its decree was too broad with respect to the cross-complaint. The chancellor should have allowed her the relief prayed for in her cross-complaint. Under the facts stated the wife had a clear-cut case for alimony and also the right of reimbursement for the payment of her husband’s debts. Of course, a wife does not ordinarily stand in the relation of a creditor to her husband, and therefore can not set aside a conveyance made by him of his property as a fraud against his creditors. But, when the interest in the subject changes, a different rule prevails. When the husband wilfully deserts his wife and minor children, the wife has a right to institute suit for alimony. Wood v. Wood, 54 Ark. 172, and Horton v. Horton, 75 Ark. 22. Upon the institution of such suit the wife becomes a creditor of her husband. The wife as a special creditor of her husband is within the protection of the statute against fraudulent conveyance and may proceed according to its provisions. On a proper showing of the fraud the conveyance will be set aside and the property of the husband will be declared subject to the decree for maintenance, or alimony. Nelson on Divorce and Separation, vol. 2, § 938. In 19 C. J., § 734, p. 318, it is said that a conveyance made by a husband in anticipation of his wife’s suit for divorce and to prevent her from recovering alimony is fraudulent and may be set aside unless the purchaser take without notice and for value. Where a husband wilfully deserts his wife and refuses to support her and his minor children, he knows she is likely to become his creditor with the right to attack a fraudulent convey-anee of his property as being against her marital interests. In Harrington v. Johnson, 44 Pac. 368, the Court of Appeals of Colorado said that on this point the better authorities agree on the rule just announced, and several cases are cited in support of the do-atrine. In De Ruiter v. De Ruiter, 62 N. E. (Ind.) 100, the appellate court of Indiana, in a suit by the wife for divorce and to recover alimony, held that she is a present and continuous creditor of her husband, and that on a proper showing of fraud the husband’s conveyance of his real property will be set aside. According to the principles anounced in that case the wife may be either an actual creditor or a subsequent creditor, or holder of equities which afterward ripen into a claim. In the instant case the husband made the conveyance after he had deserted his wife. He had no other property in the State. The lot in controversy was not worth more than $3,000, arid it was the only property out of which she could enforce her claim for alimony and for reimbursement for the payment of her husband’s debts. She had a right to pay his debts to prevent the lot in controversy ftom being sold at a sacrifice for the payment thereof and thus deprive her of her lien nn it for support and maintenance. Under our statute it is not necessary to obtain judgment at law in order to maintain a suit to set aside a fraudulent conveyance. Crawford & Moses’ Digest, § 4880. Section 4874 provides that every conveyance of real estate made to defraud creditors shall be void as against creditors and purchasers prior and subsequent. The record shows that Wilson knew of the separation of Pannell and his wife and that the husband had left the State and was not contributing anything to the support -of his wife and minor children. Therefore, he was not an innnocent purchaser and stood in no better attitude in this case than Pannell. Hence the court properly dismissed his suit for want of equity. The appeal of Wilson brought up the whole case. The right of appellee to have Wilson’s complaint dismissed depended upon her right to alimony and to be reimbursed for the $1,000 paid on her husband’s debts. Hence the court should have heard her complaint and made her husband a. party so that the rights of all should be settled in one suit. On cross-complaint the court should have decreed that the conveyance from Pannell to Wilson be set aside as in fraud of the wife’s marital rights and a lien should have been declared on the lot to reimburse Mrs. Pannell for the amount of her husband’s debts paid by her and for whatever amount of alimony the court should allow her. Therefore, I respectfully dissent from the opinion of the court in this respect.